X
  ymrE\
      IM CLERKS OFFICE                                   fhis opinion was filfid fOr record
■UPRBE com, Sl»rE OF VUASHmGTON

    DA7E_                                               ati   ){'0O6.ak . on
            ttxuAf. QC
        cmeFjusnos

                                                                SUSAN    CARLSON
                                                              SUPREME COURT CLERK




         IN THE SUPREME COURT OF THE STATE OF WASHINGTON



  CYNTHIA STEWART,

                           Appellant,          No. 93759-1


          V.

                                               EN BANC
  STATE OF WASHINGTON,
  DEPARTMENT OF
  EMPLOYMENT SECURITY,                         Filed:          ^ 4

                           Respondent.


          YU, J.— Cynthia Stewart petitioned for judicial review of an administrative

  decision that she is ineligible for unemployment benefits. Her petition is not

  subject to the procedural statutes in the Employment Security Act (ESA), Title 50

  RCW, which apply only to administrative review. Instead, her petition for judicial

  review is governed by the procedural statutes in the Administrative Procedure Act

  (APA), chapter 34.05 RCW. And pursuant to the APA, Stewart did not timely

  serve her petition on the Employment Security Department (ESD). She therefore
Stewart v. Dep't ofEmp't Sec., No. 93759-1


failed to invoke the superior court's appellate jurisdiction as prescribed by law, and

the court correctly recognized that it was required to dismiss this case. We affirm.

                FACTUAL AND PROCEDURAL BACKGROUND

       Stewart suffers from migraine headaches and takes prescription medication

to help manage her symptoms. Her former employer fired Stewart after she "came

to work impaired due to prescription narcotics for the second time in a six-month

period." Admin. R. at 189. Stewart's application for unemployment benefits was

initially granted, but her former employer appealed, and an administrative law

judge reversed. Stewart petitioned for review by the BSD commissioner, who

affirmed that Stewart was ineligible for unemployment benefits.

       Stewart then petitioned for judicial review of the commissioner's decision in

superior court. She attempted to serve BSD by sending a copy of her petition by

mail, but BSD did not receive it until 31 days after the commissioner's decision.

Many months after appearing in the superior court proceeding, BSD moved to

dismiss, contending that Stewart's service on BSD was untimely pursuant to RCW

34.05.542 and WAC 192-04-210. The trial court granted the motion, concluding

that Stewart's service on BSD was completed 1 day too late and that dismissal was

mandatory. Stewart sought direct review by this court, which we granted.
Stewart v. Dep't ofEmp't Sec., No. 93759-1


                                         ISSUES


       A.     Did Stewart timely serve her petition for judicial review on BSD?

       B.     If not, was Stewart's petition subject to mandatory dismissal?

                                       ANALYSIS


       Since the 1930s, our legislature has maintained an unemployment

compensation program "to prevent [the] spread and to lighten [the] burden" of

"economic insecurity due to unemployment." RCW 50.01.010. The ESA provides

substantive rules about which unemployed workers are eligible for benefits and the

amount of benefits to be paid. It also includes specific procedural statutes for

administering Washington's unemployment compensation program.

       Among other things, these procedural statutes require multiple levels of

administrative review of initial benefits decisions before the parties are permitted

to seek judicial review of those decisions in superior court. Briefly, BSD,as the

executive branch's designated administrative agency, makes the initial

determination about eligibility and benefits. RCW 50.08.010. Then the claimant

or employer may seek administrative review by an "appeal tribunal"(an appointed

administrative law judge). RCW 50.32.010,.040. If any party disagrees with the

decision ofthe administrative law judge, he or she may seek further administrative
                                             I




review by the BSD commissioner. RCW 50.32.070-.080. Only after the
Stewart v. Dep't ofEmp't Sec., No. 93759-1


commissioner issues a decision may the parties seek judicial review. RCW

50.32.090,.120.

       In this case, Stewart petitioned for judicial review of the BSD

commissioner's decision in superior court, and she mailed a copy of her petition to

BSD. We must decide whether this mailing constituted timely service on BSD and,

if not, whether the superior court properly dismissed this case.

A.     Stewart's petition was not timely served on BSD

       As explained below, Stewart timely served her petition for review on BSD

if, and only if, the BSA's procedural statutes apply in this context. Thus,the

narrow, statutory question presented is whether the BSA's procedural rules apply

when a party seeks judicial review of a commissioner's decision about a claimant's

eligibility for unemployment benefits. We hold that they do not and, therefore,

that Stewart did not timely serve her petition on BSD.

       Pursuant to the A?A,in order to tirriely perfect her appeal, Stewart was

required to serve her petition on BSD "within thirty days after the agency action."

RCW 34.05.542(3). The APA explicitly provides that "[sjervice of the petition on

the agency shall be by delivery.'''' RCW 34.05.542(4)(emphasis added).

"Delivery" for these purposes "shall be deemed to have been made when a copy of
Stewart v. Dep't ofEmp't Sec., No. 93759-1


the petition for judicial review has been receivedhy the Commissioner's Office."'
WAG 192-04-210 (emphasis added). It is undisputed that Stewart's petition was

not actually received by ESD until 1 day after the 30-day deadline expired.

Therefore, in accordance with the APA,service was untimely.

       However, Stewart did put a copy of her petition addressed to ESD in the

mail within the 30-day time limit, and the ESA's procedural statutes provide that a

mailed petition is deemed "received" on the date it is postmarked. ROW
50.32.025(1). Therefore, service would be timely ifthe ESA's procedural statutes
applied in this context. Whether they do is a question of statutory interpretation
subject to de novo review. Dep't ofEcology v. Campbell & Gwinn, LLC, 146
Wn.2d 1,9,43 P.3d 4(2002).

       According to the plain meaning of the relevant statutes, the ESA does not
apply. Moreover, the legislative history shows that the statutes' plain meaning
accurately reflects the legislature's intent. We therefore hold that the APA applies
and RCW 50.32.025 does not, so Stewart did not timely serve her petition on ESD.




       'Service on the administrative agency is explicitly differentiated from service on the
other parties and the attorney general. Those entities may be served by "mail," and service is
"deemed complete upon deposit in the United States mail, as evidenced by the postmark. RCW
34.05.542(4); see also RCW 34.05.010(19). However,RCW 34.05.542(4) clearly provides that
 service on the agency must be by delivery, not by mail. We therefore reject Stewart s argument
 that WAC 192-04-210 invalidly conflicts with the APA.
Stewart v. Dep't ofEmp't Sec.,'Ho. 93759-1


       1.     The statutes' plain meaning requires us to apply the APA

       As Stewart correctly points out, the isolated language of RCW 50,32.025

could suggest that it applies here because that statute provides in general terms that

it applies to a "petition from a ... commissioner's decision." But we must

consider the meaning ofthis language "frohi all that the Legislature has said in the

statute and related statutes which disclose legislative intent about the provision in

question." Campbell & Gwinn, 146 Wn.2d at 11. In this case, related statutes

make it clear that RCW 50.32.025 applies only to petitions for administrative

review of a commissioner's decision. Petitions forjudicial review are governed

solely by the APA.

       The ESA specifically provides that "[a]ny decision of the commissioner

involving a review of an appeal tribunal decision, in the absence of a petition

therefrom as provided in chapter 34.05 RCW,becomes final thirty days after

service." RCW 50.32.090 (emphasis added). It further provides that "Ij]udicial

review of a decision ofthe commissioner involving the review of an appeals

tribunal decision may be had only in accordance with the procedural requirements

ofRCW 34.05.570." RCW 50.32.120(emphasis added). Where these more

specific statutes apply, they must be given effect over RCW 50.32.025's general
provisions. Residents Opposed to Kittitas Turbines v. State Energy Facility Site

Evaluation Council, 165 Wn.2d 275, 309, 197 P.3d 1153 (2008). And according to
Stewart v. Dep't ofEmp't Sec.,'Ho. 93759-1


the plain meaning ofthese specific statutes, the APA governs the procedure for

judicial review.^ This is entirely consistent with the legislature's pronouncement

that the APA "establishes the exclusive means ofjudicial review of agency action,"

RCW 34.05.510.


       In this case, Stewart indisputably sought "[jjudicial review of a decision of

the commissioner involving the review of an appeals tribunal decision." RCW

50.32.120. Therefore, the specific provisions ofRCW 50.32.090 and .120 apply.

And according to the plain meaning ofthose statutes, "[jjudicial review of a final
administrative decision of the Commissioner of the Employment Security

Department is governed by the Washington Administrative Procedure Act."
Tapper v. Emp't Sec. Dep't, 122 Wn.2d 397,402,858 P.2d 494(1993).
       2.      The legislature intended the statutes' plain meaning

        We must apply this plain meaning because the legislative history shows that
it is exactly what the legislature intended. The legislature intentionally eliminated
inconsistent, agency-specific procedural rules for seeking judicial review, first by
 enacting a single, statutory framework applicable to all agencies (the APA), and



       ^ This reading does not make RCW 50.32.025's reference to petitions for review of
 commissioner's decisions superfluous. RCW 5032.090 and .120 explicitly apply only to
 petitions forjudicial review of a commissioner's decision. Those statutes thus have no effect on
 RCW 50.32.025's applicability to petitions for further administrative review. E.g., RCW
 50.20.160; RCW 50.29.070(providing for administrative reconsideration of a commissioner's
 decision).
Stewart v. Dep't ofEmp't Sec., No. 93759-1


then by removing the procedural rules for judicial review from agency-specific

statutes (including the ESA). We therefore must apply the plain meaning ofthe

statutes in order to carry out our "fundamental objective ... to ascertain and carry

out the Legislature's intent." Campbell & jGwinn, 146 Wn.2d at 9.

       "Before 1959, there was no generalized administrative procedure in

Washington. Each state agency's rule-making or adjudicative process was

governed by each agency's respective statute." Office of Att'y Gen.,

Administrative Procedure Act Deskbook 1-5 (5th ed. 2009). Therefore, the

ESA used to contain specific procedures for seeking judicial review of a

commissioner's decision, which provided in relevant part as follows:

       Such appeal shall be perfected by serving a notice of appeal on the
       commissioner personally, by personal service, or by mailing a copy
       thereofto the commissioner, and by: filing the notice of appeal
       together with proof of service thereof with the clerk ofthe court and
       by complying with the requirements of this title relating to
       undertakings on appeal. The service and the filing together with proof
       of service of the notice of appeal and compliance with the provisions
       of this title relating to undertakings on appeal, all within thirty days,
       shall be jurisdictional.

Former RCW 50.32.120(1971). When these specific procedures were part ofthe

ESA, a commissioner's decision became "final" after 30 days "in the absence of an

appeal therefrom as provided by this act." Former RCW 50.32.090(1945).
       However, in 1959, the Washington Legislature began moving toward

consistency for all judicial review of agency actions with an early version ofthe
Stewart v. Dep't ofEmp't Sec., No. 93759-1


APA,former chapter 34.04 RCW (1959). This early legislation provided general

administrative procedural statutes and directed each agency to "adopt rules

governing the formal and informal procedures prescribed or authorized by this

act." Laws of 1959, ch. 234, § 2(1).

       But the 1959 legislation did not repeal the specific procedural rules already

contained in the ESA. Confusion therefore arose because there were two different

sets of potentially applicable rules, and unlike the current statutes, the former

statutes provided no guidance about which rules should apply in which

circumstances. Agency Note on Proposed Technical Amendments to H.B. 420, at

1, 4, 43d Leg., 1st Ex. Sess.(Wash. 1973)(prepared by ESD). As a result, in 1973,

the legislature amended the ESA "by making any decision of the commissioner

reviewable according to the provisions ofthe state APA" and "by deleting the

entire section dealing with superior court review of a commissioner's decision and

requiring that such review be held only in accordance with the procedural

requirements of the state APA." S.B. Rep. ON H.B.420,43d Leg., 1st Ex. Sess.

(Wash. 1973).

       The lengthy statute governing judicial review procedures specific to the ESA

was replaced with a straightforward directive: "Judicial review of a decision ofthe

commissioner involving the review of an appeals tribunal decision may be had

only in accordance with the procedural requirements of[former] RCW 34.04.130
Stewart v. Dep'tofEmp'tSec.,'\^o. 93759-1


[(1967)]." Laws OF 1973, 1st Ex. Sess., ch. 158, § 16. Consistently, the provision

governing finality of the commissioner's decision was amended to make it clear

that the decision became "final" after 30 days unless a petition was filed "as

provided in [former] RCW 34.04.130." Id. § 15. The statutory references have

since been amended to reference current APA provisions, but they are

substantively unchanged. RCW 50.32.090,.120.

       It is true that former RCW 34.04.130 contained both substantive and

procedural components, while current RCW 34.05.570 contains only substantive

provisions. See dissent at 3-4. However, even if the legislature did intend its

updated statutory references to effect a substantive change to RCW 50.32.120, as

the dissent contends, it certainly did not intend any such change when it updated

RCW 50.32.090, which unambiguously makes final "[a]ny decision ofthe

commissioner involving a review of an appeal tribunal decision, in the absence of a

petition therefrom as provided in chapter 34.05 RCfV." (Emphasis added.)

Chapter 34.05 RCW clearly includes the procedural requirements ofRCW

34.05.542. There is thus no basis on which to conclude that the legislature

intended to apply the APA's substantive rules to petitions for judicial review of

ESD decisions, but nevertheless intended to exempt such petitions from the APA's

procedural rules. Contra dissent at 4.




                                            10
Stewart v. Dep't ofEmp't Sec., No. 93759-1


       From this history, it is apparent that the legislature intended to make judicial

review of BSD decisions subject only to the procedural rules ofthe APA.

Therefore, we adhere to the general rule that "ifthe statute's meaning is plain on

its face, then the court must give effect to that plain meaning as an expression of

legislative intent." Campbell & Gwinn, 146 Wn.2d at 9-10. We thus hold that the

APA controls, that RCW 50.32.025 does riot apply, and that Stewart did not timely

ser\'e her petition for judicial review on BSD.

B.     The superior court correctly ordered dismissal

       In the alternative, Stewart contends that BSD waived or forfeited any

argument about untimely service by failing to raise that issue until long after it

appeared in the superior court proceeding.: However, in accordance with our

precedent, Stewart was required to comply strictly with the APA's perfection

deadline before the superior court had authority to exercise its appellate

jurisdiction pursuant to article IV, section 6 ofthe Washington Constitution. BSD

has no authority to waive untimely service, either explicitly or by implication. We
                                              1

therefore affirm the superior court's order of dismissal.

       Adjudicators in administrative agencies like BSD are "inferior courts"

created by the legislature. Const, art. IV, § 12. There is no independent

constitutional right to judicial appeal from an inferior court's decisions in civil and

administrative cases. Residents Opposed, 165 Wn.2d at 295. Rather, the


                                             11
Stewart v. Dep't ofEmp't Sec., No. 93759-1


Washington Constitution provides that superior courts "shall have such appellate

jurisdiction in cases arising injustices' and other inferior courts in their respective

counties as may be prescribed by law." CONST, art. IV, § 6(emphasis added).

       In accordance with this constitutional structure,'"[wjhen reviewing an

administrative decision, the superior courtis acting in its limited appellate

capacity, and all statutory procedural requirements must be met before the court's

appellate jurisdiction is properly invoked.'" Union Bay Pres. Coal. v. Cosmos

Dev. & Admin. Corp., 127 Wn.2d 614, 617, 902 P.2d 1247(1995)(quoting City of

Seattle v. Pub. Emp't Relations Comm 'n, 116 Wn.2d 923,926, 809 P.2d 1377

(1991)). Thus,the legislature has the authority to enact procedural rules for

invoking the superior courts' appellate jurisdiction to review the decisions of

inferior courts in civil cases, while the superior courts have no authority to act in

such cases unless their appellate jurisdiction is invoked as prescribed by law. E.g.,

Conom V. Snohomish County, 155 Wn.2d 154, 157, 118 P.3d 344(2005); Skagit

Surveyors & Eng'rs, LLC v. Friends ofSkagit County, 135 Wn.2d 542, 555,958

P.2d 962(1998); Union Bay, 127 Wn.2d at 617-18; City ofSeattle, 116 Wn.2d at

926-27; MacVeigh v. Div. of Unemployment Comp., 19 Wn.2d 383,385, 142 P.2d

900(1943). This constitutional limitation cannot be waived by any party, and "[a]

court lacking jurisdiction must enter an order of dismissal." Conom, 155 Wn.2d at

157.




                                             12
Stewart v. Dep'tofEmp'tSec.,^o. 93759-1


       As we have previously held, compliance with statutory time limits for

perfecting appeals from inferior courts is necessary "in order to invoke the

jurisdiction ofthe superior court."^ Fay v. Nw. Airlines, Inc., 115 Wn.2d 194, 198,

796 P.2d 412(1990). We have also held that the test for compliance is strict

because "[i]t is impossible to substantially comply with a statutory time limit....

It is either complied with or it is not." City ofSeattle, 116 Wn.2d at 928-29. Here,

as discussed above, it was not.

       The legislature, with its broad constitutional authority to prescribe rules for

judicial review of decisions by inferior courts in civil cases, has had ample

opportunity to amend the statutes if our interpretations were incorrect or if the

consequences have proved harmful. It has not done so. In fact, the legislature

itself has specifically provided that "[a]n agency may not modify time limits

relating to rule-making procedures or the time limitsforfiling a petitionfor

judicial review specified in RCW34.05.542." RCW 34.05.080(1)(emphasis

added). We therefore reaffirm that "[b]y failing to serve its petitions within the 30



       ^ We have clarified that some statutory procedural requirements for judicial review of
agency actions do not, in fact, limit the superior courts' appellate jurisdiction. For instance, we
held that a statute limiting review of Washington State Gambling Commission decisions to the
Thurston County Superior Court merely "establishes the proper venue for judicial review"
because, once the jurisdiction of the superior courts is invoked, every superior court has the
power to hear and decide the case (that is, every superior court has subject-matter jurisdiction).
ZDlGaming, Inc. v. Wash. State Gambling Comm'n, 173 Wn.2d 608,619, 268 P.3d 929(2012).
In this case, however, the appellate jurisdiction of the superior courts was not invoked because
Stewart never timely perfected her petition for judicial review.

                                                 13
Stewart v. Dep't ofEmp't Sec., No. 93759-1


day time limit," a party "fail[s] to invoke the superior court's appellate

jurisdiction.'"^ City ofSeattle, 116 Wn.2d at 929.

       In this case, along with the commissioner's decision affirming denial of her

benefits, Stewart received instructions for seeking judicial review, including a

specific notice that "[t]o properly serve by mail, the copy of your judicial appeal

must be received by the Employment Security Department on or before the

thirtieth (30^'^) day of the appeal period." Clerk's Papers at 53. Stewart did not

timely serve her petition on BSD in accordance with this notice. And by statute,

the commissioner's decision became "final" when Stewart failed to perfect her

petition for judicial review within 30 days. ROW 50.32.090. The superior court

was therefore without authority to exercise its appellate jurisdiction over this case

and properly determined that dismissal was mandatory.^



        We recognize that some federal cases have declined to treat certain procedural "'claim-
processing'" statutes "as having 'jurisdictional' consequences." Henderson v. Shinseki, 562 U.S.
428,435,431, 131 S. Ct. 1197, 179 L.Ed. 2d 159(2011). However,the relevant question is not
whether the court should attach jurisdictional consequences to a procedural statute. The question
is whether the legislature intended to do so, because the legislature "is free to attach the
conditions that go with the jurisdictional label to a rule that we would prefer to call a claim-
processing rule." Id. at 435. This is a question of statutory interpretation, and in the context of
the APA's 30-day perfection deadline, we have already answered it. The legislature appears to
agree with our answer, and Stewart does not otherwise show that our precedent is incorrect and
harmful. We therefore decline to reconsider it. State v. Otton, 185 Wn.2d 673, 678, 374 P.3d
1108 (2016).
        ^ Stewart briefly argues that mandatory dismissal violates her federal constitutional right
to procedural due process. See Mathews v. Eldridge, 424 U.S. 319, 96 S. Ct. 893,47 L. Ed. 2d
18 (1976). However, Stewart's argument on this topic is limited in substance to her contention
that ESD's statutory interpretation is unfair. That is not the relevant inquiry. See id. at 335. We
therefore decline to hold that Stewart has shown any federal procedural due process violation.

                                                14
Stewart v, Dep 't ofEmp 't Sec., No. 93759-1


                                       CONCLUSION


       The APA is the only source of procedural rules applicable to Stewart's

petition for judicial review from the commissioner's decision, and Stewart did not

timely serve BSD in accordance with the APA. Therefore, Stewart never invoked

the superior court's appellate jurisdiction as prescribed by law, and dismissal was

mandatory. We affirm.




                                               15
Stewart v. Dep't ofEmp't Sec., No. 93759-1




WE CONCUR:




                      ja.




                                             16
Stewart(Cynthia) v. Empl. Sec. Dep't, No. 93759-1




                                      No. 93759-1


      WIGGINS, J. (dissenting)—The legislature has emphatically declared that

"economic Insecurity due to unemployment Is a serious menace to the health, morals,

and welfare of the people of this state." RCW 50.01.010. Accordingly, the legislature

has assumed responsibility for Its combat: "Involuntary unemployment . . . requires

appropriate action by the legislature to prevent Its spread and to lighten Its burden

which now so often falls with crushing force upon the unemployed worker and his or

her family." Id. In answering this call, the legislature recognized that we, the court,

may ultimately have a role to play In "protectl[ng] against this greatest hazard of our

economic life" and Instructed us accordingly:

      [T]hls title shall be liberally construed for the purpose of reducing
      Involuntary unemployment and the suffering caused thereby to the
       minimum.


Id.

      The majority does not construe the Employment Security Act(ESA)liberally to

minimize the suffering caused by unemployment. Instead, the majority holds that

service on the Employment Security Department(ESD) Is complete only when ESD

receives the petition, ultimately making It more difficult for the unemployed to obtain

relief. Because the statutory language and the specific legislative direction to Interpret

the ESA liberally to relieve suffering Indicate that service on ESD Is complete upon

mailing, I respectfully dissent.
Stewart(Cynthia) v. Empl. Sec. Dep't, No. 93759-1
Wiggins, J., dissenting

                                          ANALYSIS


1.        The Administrative Procedure Act (APAL chapter 34.05 RCW. is a general
          statute, and RCW 34.04.130 no longer exists

          The majority holds that we must give effect to the APA's service requirements

over the ESA's service requirements and that Cynthia Stewart's petition was therefore

untimely. The majority reaches this conclusion by misapplying the canon of statutory

construction that the specific governs the general and by relying on language from

prior versions of the ESA and APA that does not exist in the current statutes.

          First, the majority mistakenly identifies the APA as a specific statute and the

ESA as a general statute. The majority then applies the well-settled rule of statutory

construction that the specific statute must be given effect over the general statute and

holds that the APA, as a specific statute, must be given effect over the ESA, as a

general one. Majority at 6. However, this court has repeatedly determined that the

APA is a general statute that should not be given effect over a more specific statute.

Muije V. Dep't of Soc. & Health Servs., 97 Wn.2d 451, 453, 645 P.2d 1086 (1982)

(determining that the APA is a general statute because it "only deals generally with

review of 'any' agency decision," and holding that the State Civil Service Law is a

specific statute and thus must be given effect over the APA).''


     See also Olson v. Univ. of Wash., 89 Wn.2d 558, 562, 573 P.2d 1308 (1978)(determining
that the State Higher Education Personnei Law (HEPL), not the APA, governs an agency
appeai because the HEPL was the more specific statute): Residents Opposed to KIttltas
Turbines v. State Energy Facility Site Evaluation Council, 165 Wn.2d 275, 309, 197 P.3d
1153 (2008)(holding that the Growth Management Act is a general statute and the energy
facilities site locations act is a specific statute and that the order in which the statutes were
passed did not matter: "if the general statute was enacted after the specific statute, this court
will construe the original specific statute as an exception to the general statute, unless
expressly repealed").
Stewart(Cynthia) v. Empl. Sec. Dep't, No. 93759-1
Wiggins, J., dissenting

       Second, the majority relies on language from former versions of the ESA and

the APA that does not exist In the current versions of the statutes.

       The majority correctly points out that pre-1988, the ESA required judicial review

to be had '"In accordance with the procedural requirements of [former] RCW

34.04.130"' of the APA, which provided an extensive procedural framework for judicial

review. Majority at 9 (alteration In original)(quoting Laws of 1973, 1st Ex. Sess., ch.

158,§ 18). However, the legislature has since entirely replaced the APA and rewritten

former RCW 34.04.130, recodlfying It as RCW 34.05.570. Laws of 1988, ch. 288, §

706. The legislature amended the ESA acclDrdlngly, to note that judicial review must

now be In accordance with RCW 34.05.570. RCW 50.32.120.

       Without quoting language from either statute, the majority asserts that the

revised APA provision—RCW 34.05.570—Is "substantlvely unchanged" from the

former APA provision—RCW 34.04.130—and thus the APA's service rules still apply.

Majority at 10.

       This Is Incorrect.^ In fact, there Is (among many) one difference particularly

Important to this case: the former APA provision Included service requirements; the

revised APA provision does not.^




2 The legislature struck the entire extensive procedural framework from the section and
scattered it among more than a dozen new provisions. Laws of 1988, ch. 288, § 516; RCW
34.05.510-.598. The revised APA provision includes only substantive requirements for judicial
review, such as the burden of proof and the standard of review. RCW 34.05.570.
3 The majority concedes that RCW 34.05.570 contains no service requirements applicable to
this case. See majority at 10 ("RCW 34.05.570 contains only substantive provisions.").
However, it inexplicably maintains that the updated references are "substantively
unchanged." Id.
Stewart(Cynthia) v. Empl. Sec. Dep't, No. 93759-1
Wiggins, J., dissenting

       Contrary to the majority's assertion, the new APA's service requirements are

found in an entirely different provision of the APA—ROW 34.05.542. The ESA does

not cite or refer to .542 whatsoever. Thus, the majority's unsupported assertion that

the ESA's current reference to .570 Is substantlvely unchanged from the ESA's prior

reference to the former APA provision Is wrong.

       In fact, both parties agree that the ESA's reference to .570 does not support

the contention that the APA's service requirements apply. This was made apparent

when, during oral argument, ESD argued for the first time that the code reviser made

an error when the reviser referred to ROW 34.05.570 Instead of ROW 34.05.542.

However, the reference to .570 was made correctly at the Instruction of the legislature

and not In error. See Laws of 1988, oh. 288, § 706; former ROW 50.32.120 (1988);

H.B. 1515, 50th Leg., Reg. Sess.(Wash. 1988).

II.    The APA service requirements are sublect to the requirements of the ESA

      The majority concedes that the language of the ESA "could suggest that It

applies" but nonetheless holds that the ESA does not apply to the service of a petition

for judicial review on ESD. Majority at 6. 1 would apply the plain meaning of the current

statutes and adhere to the specific legislative direction to liberally Interpret the ESA to

alleviate the privations of unemployment. Accordingly, I would hold that the ESA's

service requirements govern Stewart's petition for judicial review and therefore service

was complete upon mailing. Thus, Stewart's petition was timely.

       If the meaning of a statute Is plain on Its face, the court must give effect to that

meaning In the context of "all that the Legislature has said In the statute and related
Stewart (Cynthia) v. Empl. Sec. Dep't, No. 93759-1
Wiggins, J., dissenting

statutes which disclose legislative intent about the provision in question." Dep't of

Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 10-11, 43 P.Sd 4(2002).

      The ESA and the APA both outline applicable service requirements. The

majority asserts that language in the ESA at ROW 50.32.090 requires us to apply the

APA's service requirements, found at ROW 34.05.542. ROW 50.32.090 states, "Any

decision of the commissioner involving a review of an appeal tribunal decision, in the

absence of a petition therefrom as provided in chapter 34.05 ROW, becomes final

thirty days after service." The majority asserts that the ESA's reference to the APA

implies that the APA's procedural rules apply here because "[cjhapter 34.05 ROW

clearly includes the procedural requirements of ROW 34.05.542." Majority at 10.

      The flaw in this reasoning is that the APA itself, in ROW 34.05.542, declares

that service under the APA is "[sjubject to other requirements of this chapter or of

another statute." ROW 34.05.542. Therefore, application of the APA's service

requirements is subject to the requirements of other applicable statutes, and relevant

here are the service requirements of the ESA. The majority wholly ignores this

language.

      Here, the ESA is "another statute" with applicable service requirements. The

service rules found in the ESA apply to the "appeal or petition from a determination,

redetermination, order and notice of assessment, appeals decision, or commissioner's

decision." RCW 50.32.025. This language is unambiguous. The statute limits the

actions it governs—an appeal or petition—and it limits the actions that may be

petitioned or appealed from—a determination, redetermination, order and notice of
Stewart(Cynthia) v. Empl. Sec. Dep't, No. 93759-1
Wiggins, J., dissenting

assessment, appeals decision, or commissioner's decision. Id. But the statute does

not limit the decision-making body that may consider petitions and appeals. See id.

      Stewart appealed the commissioner's denial of her unemployment benefits to

the superior court. The plain language of the ESA encompasses Stewart's petition for

judicial review from the commissioner's decision because it is a "petition from a . . .

commissioner's decision." Id.

       Under the APA, therefore, service of Stewart's petition for review of a

commissioner's decision is "[sjubject to other requirements" of the ESA. Under the

ESA, a petitioner may serve ESD by mail and service is complete upon mailing. Id.

Accordingly, Stewart completed service on ESD when she put her petition in the mail.

Thus, Stewart's service on ESD was timely.

                                    CONCLUSION


      The legislature passed the ESA to protect the unemployed worker, upon whom

the burden of involuntary unemployment "falls with crushing force." ROW 50.01.010.

However, this protection is meaningful only if the ESA provides the involuntarily

unemployed a well-defined process for seeking relief. Under the majority's holding,

the 30-day window begins to run when ESD puts the order in the mail, and petitioners

must now account for the time it will take their mailed petition to arrive at the agency.

Those who live far from Olympia will be doubly disadvantaged, as they must wait

longer for an order to arrive and must provide more time for their petition to reach

ESD. Unless petitioners use certified mail—which requires additional spending—they

will be faced with uncertainty as to when and whether their petition is received.
Stewart(Cynthia) v. Empl. Sec. Dep't, No. 93759-1
Wiggins, J., dissenting

       Individuals often     represent themselves in          negotiating   unemployment

proceedings, without a lawyer to help navigate the process or interpret conflicting

language. It is for this reason that our court has been instructed to "liberally construe"

the statute to minimize the strain of involuntary unemployment. Id. The plain ianguage

of the current statutes and the legislature's instruction indicate that service of a petition

for judicial review on ESD is complete upon mailing. Therefore, I respectfully dissent

from the majority's interpretation of the ESA and the APA. I would reverse the order

of dismissal and remand for further proceedings.
Stewart(Cynthia) v. Empl. Sec. Dep't, No. 93759-1
Wiggins, J., dissenting




                                                    \/L\AY>-v_